Case 2:20-cv-00281-JRG Document 123-1 Filed 03/31/21 Page 1 of 2 PageID #: 5644




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION


 KAIFI LLC
                   Plaintiff,

       v.                               Case No. 2:20-cv-281-JRG

                                        JURY TRIAL DEMANDED



 T-MOBILE US, INC. and
 T-MOBILE USA, INC.,

                   Defendants.




                DECLARATION OF DAT NGUYEN IN SUPPORT OF
             KAIFI’S REPLY ISO ITS MOTION FOR LEAVE TO AMEND
                  INFRINGEMNET CONTENTIONS DKT. NO. 92
Case 2:20-cv-00281-JRG Document 123-1 Filed 03/31/21 Page 2 of 2 PageID #: 5645




        I, Dat Nguyen, hereby declare the following:

        1.      I am a member in good standing of the Bar of the State of California and an

 associate at the law firm LTL Attorneys, LLP, counsel for Plaintiff KAIFI LLC (“KAIFI”). I

 submit this declaration in support of KAIFI’S Reply in Support of Its Motions for Leave to

 Amend Infringement Contentions (Dkt. No. 92) in the above captioned litigation (the

 “Litigation”). I have personal knowledge of the facts set forth herein, and if called as witness, I

 could and would testify competently hereto.

        2.      Attached as Exhibit A is a true and correct copy of excerpts from T-Mobile

 documents cited in KAIFI’s Proposed Second Supplemental Infringement Contentions

 referenced in T-Mobile’s Opposition. These documents were all produced on January 15, 2021

 and designated by T-Mobile as “Restricted – Attorneys Eyes Only.”

        3.      Attached as Exhibit B is a true and correct copy of email correspondence

 between T-Mobile (Paul Kremer) and KAIFI (Jason Sheasby), dated March 23, 2021.

        4.      I attended a meet and confer between the parties on March 9, 2021.




        I declare under penalty of perjury under the laws of the United States of America that the
 foregoing is true and correct, and that I executed this declaration on March 29, 2021 in Los

 Angeles, California.


                                                       /s/ Dat Nguyen_______
                                                       Dat Nguyen




                                                   1
